                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                         Chapter 7 Bankruptcy
                                                                Case No. 79-00965
WILLIAM LEO POWERS and
BONNIE LYNN POWERS                                   NOTICE OF APPEARANCE AND
                Debtor(s).                          REQUEST FOR SERVICE OF PAPERS


       Pursuant to F.R.B.P. 9010(b), please take notice that Eric W. Lam of Simmons
Perrine Moyer Bergman PLC is appearng for the following pafty in the above-captioned
bankruptcy case: Trustee Sheryl Schnittjer.
       This party is a party in interest in this case. Pursuant to F.R.B.P. 2002 and 9007, the
undersigned, on behalf of Trustee Sheryl Schnittjer, hereby requests that all notices given or
required to be given in this case and all papers served or required to be served, including
Notices of Abandonment, in this case be given to and served upon the undersigned at the
office address and telephone number set forth below.
         Please take further notice that the foregoing request includes the notices and papers
referred to in the rules specified above and also includes, without limitation, notices of any
orders, applications, complaints, demands, hearings, motions, petitions, pleadings, or
requests, any other documents brought before this Court in this case, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,
telephone, telegraph, telex, facsimile, or otherwise.




                                              /s/ Ertc W. Lam
                                              Eric W. Lam, AT0004416
                                              SrvruoNs PnnnrNB MoysR BsncN4aN PLC
                                              115 Thfud Street SE, Suite 1200
                                              Cedar Rapids, IA5240l
                                              Tel: 3 1 9-36 6-7 647; Fax: 3 19-3 66-1917
                                              elam@ simmonsperrine. com
                                              ATTonNny FoR TRUSTEE
                             CERTIFICATE OF SERVICE

The undersigned certifies that on December 18,2019, the foregoing document was
elecffonically filed with the Clerk of Court using the Northern District of Iowa CM/ECF,
and copies were sent to the following via electronic mail:

Christopher Michael Soppe: c soppe@yahoo.com
Sheryl Schnittjer: de1hisls926@gmail.com


The undersigned certifies that on December 18,2019, the foregoing document was
elecffonically filed with the Clerk of Court using the Northem District of Iowa CM/ECF,
and a copy was sent to the following via U.S. Mail:

Brian Kane
Attorney atLaw
Kane, Norby & Reddick, P.C
2100 Asbury Rd., Suite 2
Dubuque, IA 52001



                                          /</   F.rio   'W   T.arn
                                          Eric W. Lam, AT0004416
                                          SnrauoNs PnnlrNe MoyBR BBncvnN PLC
                                          115 Thfud Street SE, Suite 1200
                                          Cedar Rapids, IA 5240I
                                          Tel 319-366-7 641; Fax: 3 I 9-3 66-1917
                                          elam@simmonsperrine. com
                                         ArronNnv            FoR TRUSTEE




                                           -2-
